DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/292463 filed on 3/5/2019.  Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recognizer…a first determiner…a second determiner” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on the aforementioned 112(f) interpretation of the claim limitations of a recognizer, a first determiner, and a second determiner, the original disclosure of the applications to provide specific support for the structural equivalents of a recognizer, a first determiner, and a second determiner. The specification talks about “recognizers” and “determiners” but it is unclear what the actual structure is referring to in claims 1-10. For this reason, claims 1-10 have been rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo US 2016/0129919 (“Kubo”).

As to claim 1, Kubo discloses a vehicle control device, comprising:
a recognizer configured to recognize a situation in the vicinity of a host vehicle (see at least (see at least Fig 1, elements 3 and 4; ¶20; a preceding vehicle detector… a following vehicle detector…); 
a first determiner configured to determine whether or not speed of a preceding vehicle present in front of the host vehicle in a host vehicle lane where the host vehicle is present is less than prescribed speed, the preceding vehicle being a vehicle recognized by the recognizer (see at least Fig 3, elements S101, S102; ¶43-44; determine whether or not the speed V of the vehicle 1 is higher than the speed V3 of the vehicle 51);
a second determiner configured to determine whether or not a following vehicle present behind the host vehicle in the host vehicle lane has overtaken the host vehicle when the first determiner determines that the speed of the preceding vehicle is less than the prescribed speed, the following vehicle being a vehicle recognized by the recognizer (see at least Fig 3, elements S107, S108, S109; Fig 6; ¶51-54; determined whether or not a positional relationship between the vehicles 1, 51, and 52, satisfies the second condition…) and 
a driving controller configured to control speed and steering of the host vehicle and cause the host vehicle to overtake the preceding vehicle when the second determiner determines that the following vehicle has overtaken the host vehicle (see at least Fig 6; ¶53-54; vehicle 1 overtaking vehicle 51 by following vehicle 52).

claim 2, Kubo discloses wherein the driving controller causes the host vehicle to overtake the preceding vehicle by causing the host vehicle to make a lane change to an adjacent lane adjacent to the host vehicle lane, and wherein the driving controller causes the host vehicle to follow the following vehicle by further controlling at least speed of the host vehicle when the host vehicle is made to make a lane change to the adjacent lane(see at least Fig 6; ¶53-54; vehicle 1 overtaking vehicle 51 by following vehicle 52).

As to claim 11, Kubo discloses a vehicle control method comprising: 
recognizing, by an in-vehicle computer, a situation in the vicinity of a host vehicle (see at least Fig 1, elements 3 and 4; ¶20; a preceding vehicle detector… a following vehicle detector…); 
determining, by the in-vehicle computer, whether or not speed of a preceding vehicle present in front of the host vehicle in a host vehicle lane where the host vehicle is present is less than prescribed speed, the preceding vehicle being a recognized vehicle (see at least Fig 3, elements S101, S102; ¶43-44; determine whether or not the speed V of the vehicle 1 is higher than the speed V3 of the vehicle 51);
determining, by the in-vehicle computer, whether or not a following vehicle present behind the host vehicle in the host vehicle lane has overtaken the host vehicle when it is determined that the speed of the preceding vehicle is less than the prescribed speed, the following vehicle being a recognized vehicle (see at least Fig 3, elements S107, S108, S109; Fig 6; ¶51-54; determined whether or not a positional relationship between the vehicles 1, 51, and 52, satisfies the second condition…) and
controlling, by the in-vehicle computer, speed and steering of the host vehicle and causing the host vehicle to overtake the preceding vehicle when it is determined that the 

As to claim 12, Kubo discloses a non-transitory medium storing a program for causing an in-vehicle computer to execute: 
a process of recognizing a situation in the vicinity of a host vehicle (see at least Fig 1, elements 3 and 4; ¶20; a preceding vehicle detector… a following vehicle detector…);
a process of determining whether or not speed of a preceding vehicle present in front of the host vehicle in a host vehicle lane where the host vehicle is present is less than prescribed speed, the preceding vehicle being a recognized vehicle (see at least Fig 3, elements S101, S102; ¶43-44; determine whether or not the speed V of the vehicle 1 is higher than the speed V3 of the vehicle 51);
10a process of determining whether or not a following vehicle present behind the host vehicle in the host vehicle lane has overtaken the host vehicle when it is determined that the speed of the preceding vehicle is less than the prescribed speed, the following vehicle being a recognized vehicle (see at least Fig 3, elements S107, S108, S109; Fig 6; ¶51-54; determined whether or not a positional relationship between the vehicles 1, 51, and 52, satisfies the second condition…) and 
a process of controlling speed and steering of the host vehicle and causing the 15host vehicle to overtake the preceding vehicle when it is determined that the following vehicle has overtaken the host vehicle (see at least Fig 6; ¶53-54; vehicle 1 overtaking vehicle 51 by following vehicle 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo.

As to claim 3, Kubo discloses wherein the second determiner determines whether or not a following vehicle has made a lane change to an adjacent lane adjacent to the host vehicle lane to overtake the host vehicle when the recognizer has recognized the 5 following vehicle, and wherein the driving controller controls speed and steering of the host vehicle to cause the host vehicle to overtake the preceding vehicle when the second determiner determines that the following vehicle has overtaken the host vehicle (see at least Fig 6; ¶53-54; vehicle 1 overtaking vehicle 51 by following vehicle 52).
Kubo fails to explicitly disclose a plurality of following vehicles. However a platoon of vehicles is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to try to determine a plurality of following vehicles rather than the single overtaking vehicle 52 of Kubo, as one of ordinary skill in the art could have pursued the known possible solution of following multiple vehicles rather than a single vehicle with a reasonable expectation of success.

As to claim 4, Kubo discloses wherein the driving controller causes the host vehicle to wait in the host vehicle lane until the second determiner determines that the following vehicle has overtaken the host vehicle (see at least Fig 6; ¶53-54; vehicle 1 overtaking vehicle 51 by following vehicle 52).
Kubo fails to explicitly disclose a plurality of following vehicles. However a platoon of vehicles is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to try to determine a plurality of following vehicles rather than the single overtaking vehicle 52 of Kubo, as one of ordinary skill in the art could have pursued the known possible solution of following multiple vehicles rather than a single vehicle with a reasonable expectation of success.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668